Case 0:19-cv-62437-KMM Document 39 Entered on FLSD Docket 03/06/2020 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

  AROUND THE CLOCK A/C SERVICE,                              CASE NO.: 0:19-cv-62437-KMM
  LLC,                                                       Magistrate Judge Hunt
                Plaintiff,
  vs.

  ANTHONY PERERA, DOUGLAS
  PERERA, SR., and AIR PROS, LLC,

                    Defendants.
  ___________________________________/

                              CERTIFICATE OF COMPLIANCE

         Withdrawing counsel, James A. Gale, Samuel A. Lewis and Matthew N. Horowitz of

  Cozen O’Connor, pursuant to this Court’s Order [ECF No. 38] (the “Order”), respectfully certify

  to the Court that they have complied with the Order by sending copies of the Order to Defendants,

  Anthony Perera and Douglas Perera, Sr., via U.S. mail and e-mail.

                                                      Respectfully submitted,

                                                            s/ Samuel A. Lewis
                                                      By:___________________________
                                                         James A. Gale / Fla. Bar No. 371726
                                                         E-mail: jgale@cozen.com
                                                         Samuel A. Lewis / Fla. Bar No. 55360
                                                         E-mail: slewis@cozen.com
                                                         Matthew N. Horowitz / Fla. Bar No.
                                                         E-mail: mhorowitz@cozen.com
                                                         COZEN O’CONNOR
                                                         Southeast Financial Center
                                                         200 South Biscayne Blvd., Suite 3000
                                                         Miami, Florida 33131
                                                         Telephone: 305-358-5001
